Citation Nr: 1419759	
Decision Date: 05/02/14    Archive Date: 05/16/14

DOCKET NO.  08-19 664A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Taylor, Counsel



INTRODUCTION

The Veteran served on active duty from October 1971 to April 1973, and September 1978 to March 1985.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2007 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

Although the RO framed the issue on appeal as entitlement to service connection for depression, a review of the record indicates that the Veteran's psychiatric symptoms have been variously diagnosed.  Case law mandates that a claim for a mental health disability includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  See Clemons v. Shinseki, 23 Vet. App. 1, 5-6 (2009).  Given the holding in Clemons, the Board has recharacterized the issue of entitlement to service connection for depression to the broader issue of entitlement of service connection for an acquired psychiatric disability, as is reflected on the cover page.  See Kowalski v. Nicholson, 19 Vet. App. 171, 180 (2005), Sondel v. Brown, 6 Vet. App. 218, 220 (1994); Fanning v. Brown, 4 Vet. App. 225, 228-29 (1993) (Board is obligated to review all issues which are reasonably raised from a liberal reading of the appellant's substantive appeal, including all documents or oral testimony submitted prior to the Board decision).

The matter was remanded in May 2012 for additional development.  The case has been returned to the Board for further appellate review.  

As noted in the prior remand, claims of service connection for bilateral hearing loss and complications surrounding the Veteran's hysterectomy have not been adjudicated, and they are they are REFERRED to the agency of original jurisdiction for appropriate action. 



FINDING OF FACT

An acquired psychiatric disorder was not caused by or manifested during either period of the Veteran's active duty and is not otherwise related to either period of active duty.  


CONCLUSION OF LAW

The criteria for service connection for an acquired psychiatric disorder have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Notice and Assistance

Upon receipt of a complete or substantially complete application, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5103(a), 5103A (West 2002 & Supp. 2013); 38 C.F.R. § 3.159 (2013).  VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  

Letters in November 2007 and May 2012 satisfied the duty to notify provisions.  These letters notified the Veteran of regulations pertinent to the establishment of an effective date and of the disability rating.  The claim was subsequently readjudicated, most recently in a February 2013 supplemental statement of the case.

The Veteran's service treatment records and VA medical treatment records have been obtained; she did not identify any outstanding treatment records pertinent to the appeal.  The Veteran has not indicated, and the record does not contain evidence, that she is in receipt of disability benefits from the Social Security Administration.  In January 2013, the RO documented that VA treatment records from the West Palm Beach VA Medical Center dated before September 2004 are unavailable.  The Veteran was notified of the unavailability of the records.  

A VA examination was conducted in September 2012 pursuant to the Board's May 2012 remand; and the record does not reflect that the examination is inadequate for rating purposes.  

There is no indication in the record that any additional evidence, relevant to the issue decided, is available and not part of the claim file.  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, any such failure is harmless.  

II. Legal Criteria

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty, or for aggravation of a pre-existing injury suffered or disease contracted in line of duty.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2013).  Service connection may also be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Establishing service connection for posttraumatic stress disorder (PTSD) specifically requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a) (2013); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor actually occurred.  38 C.F.R. § 3.304(f).  Section 4.125(a) requires the diagnosis to conform to the fourth edition of the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (DSM-IV).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (20130 Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

Generally, veterans are presumed to have entered service in sound condition as to their health.  This presumption attaches only where there has been an induction examination in which the later complained-of disability was not detected.  See Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991).  The regulations provide expressly that the term "noted" denotes "[o]nly such conditions as are recorded in examination reports," 38 C.F.R. § 3.304(b), and that "[h]istory of preservice existence of conditions recorded at the time of examination does not constitute a notation of such conditions."  Id. at (b)(1). 

The application of the presumption of soundness applies only when a disease or injury not noted upon entry to service manifests in service, and a question arises as to whether it pre-existed service.  Gilbert v. Shinseki, 26 Vet. App. 48 (2012).  Under such circumstances, VA is required to prove by clear and unmistakable evidence that a disease or injury manifesting in service both preexisted service and was not aggravated by service.  Id.   

III. Analysis

The Board has considered the evidence of record, which includes service treatment records, VA examination reports and treatment records, and statement from the Veteran.

The Veteran asserts entitlement to a psychiatric disorder.  The record reflects diagnoses to include PTSD and dysthymic disorder.  Thus, the issue is whether a current psychiatric disorder is related to service.  

The Veteran had two periods of active duty.  A psychiatric disorder was not noted at service entrance for either period of active duty and the Board finds that there is not clear and unmistakable evidence that a psychiatric disorder existed prior to service entrance for either period of active duty.  Although post-service evidence reflects PTSD symptoms attributable to a history of childhood sexual assault, the April 1971 service enlistment examination report for the first period of active duty shows psychiatric examination was normal.  On the accompanying medical history at that time, and at service entrance in September 1978, she denied having or having had frequent trouble sleeping, depression or excessive worry, and nervous trouble of any sort.  An event occurring prior to service, such as abuse, is not synonymous with a preexisting disability.  The presumption of soundness at service entrance is not rebutted.  

Even assuming the Veteran's current symptoms are related to childhood sexual trauma, as reflected in the September 2012 VA examination report, the competent evidence does not establish a current psychiatric disorder is related to service.  Although complaints and symptoms related to the transitory/situational family issues (parenting and pending divorce) during service in 1979, 1980, with associated depression noted in 1982, thereafter there were no continued difficulties during service.  The April 1982 record noting depression reflects that mental status was normal and the assessment was a situational adjustment problem, not a psychiatric disorder.  

A June 1983 periodic examination report shows psychiatric examination was normal.  On the accompanying medical history she specifically denied having or having had frequent trouble sleeping, depression or excessive worry, and nervous trouble of any sort.  

The Veteran is competent to report her symptoms and lay evidence may establish the existence of a current disorder capable of lay observation.  Even in consideration of symptoms of depression during service, and to the extent that she has attempted to establish continuity of symptoms based on lay statements, the currently diagnosed psychiatric disorders are not subject to the provisions of 38 U.S.C.A. § 1101 or 38 CFR 3.303(b) as they are not in the chronic diseases listed in 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

In addition, competence and credibility are to be distinguished.  Although the record, to include a September 2007 VA treatment record and a May 2012 treatment record in the Veteran's electronic file, reflects PTSD related to military sexual trauma, the Veteran denied in-service sexual assault on VA examination in September 2012.  Thus, the treatment records attributing psychiatric disorders to sexual assault during service are of diminished probative value, if any.  

The September 2012 VA examiner determined that the Veteran does meet the criteria for a diagnosis of PTSD, and concluded that any of her symptoms of depression and/or PTSD are not related to service, to include her reported verbal harassment during service and/or situational depression.  Instead, the examiner provided a persuasive opinion supported by the record that any PTSD is related to the Veteran's childhood trauma and not to any stressor that may have occurred during either period of active duty.  As the stressor on which the diagnosis of PTSD is based occurred outside of the Veteran's active service, the evidence shows that her PTSD is not related to service.

To the extent that the Veteran has reported a history of diagnoses, as reflected in a January 2005 VA treatment record, such is of limited probative value as a transcription of the Veteran's self-reported medical history is not transformed into competent medical evidence simply because the transcriber is a medical professional.  See LeShore v. Brown, 8 Vet. App. 406, 409 (1995).  The competent and reliable evidence does not establish a psychiatric disorder is related to service.  The records indicating that a current psychiatric disorder, including either PTSD or dysthymic disorder, may be related to in-service trauma are not based on an accurate history as the trauma occurred prior to service.

In reaching a determination, the Board has accorded significant probative value to the February 2012 VA opinion.  The examiner reviewed the claim file and the rationale for the opinion provided is based on objective findings, reliable principles, and sound reasoning.  Such is more probative and reliable than the Veteran's remote and inconsistent lay assertions.  

The preponderance of the evidence is against the claim; there is no doubt to be resolved.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  Service connection for an acquired psychiatric disorder is not warranted.  


ORDER

Service connection for an acquired psychiatric disorder is denied. 



____________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


